Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an input configured to receive in claim 10 and an analysis unit configured to divide in claim 10.  Both limitations are interpreted to be part of a computer system as set forth in para. 0058 of the PG Pub version of the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

EXAMINER’S COMMENTS

The current prior art is of relevance:
Noguchi (US 10,885,680) which discloses  In a medical imaging device that performs compressed sensing, it is possible to shorten a reconstruction time while maintaining image quality. The medical imaging device includes an image reconstructing unit that reconstructs an image by performing an iterative optimization operation of compressed sensing and a base selecting unit that selects a base transform which is used for the optimization every iteration. The base selecting unit may select a base on the basis of a predetermined base sequence or may select a base using weighting factors which are set for the bases in advance. The invention is applied to a medical imaging device such as an MRI apparatus, an ultrasonic imaging apparatus, or a CT apparatus.

    PNG
    media_image1.png
    619
    620
    media_image1.png
    Greyscale


Chen et al. (US 2010/0128958) which discloses  An image reconstruction method for cardiac cone beam CT is provided, in which data acquired as truncated projections using current cardiac flat panel detectors is reconstructed to form a high quality image of a desired cardiac phase. An iterative method is utilized to reconstruct a prior image from all of the acquired truncated data without cardiac gating. Subsequently, 
                  
    PNG
    media_image2.png
    828
    492
    media_image2.png
    Greyscale


Zhu et al. (US 2020/0260960, filing date 10/27/2017) which discloses a system and method for generating at least one optimized functional images of a lesion region of a subject is provided. The system includes a diffuse optical tomography (DOT) device, and a computing device. The DOT device is configured to acquire lesion functional data of an imaging volume including the lesion region of the breast and reference functional data from a corresponding imaging volume including healthy tissue within a contralateral breast. The computing device is programmed to generate at least one functional image of the breast by reconstructing the functional data at the plurality of regions including the lesion region and the surrounding adjacent background region. The functional images may be reconstructed by an optimization method regularized a preliminary estimate generated by applying a truncated pseudoinverse matrix of a weight matrix to the functional data. The optimized functional images relate to levels of hemoglobin at the voxels. 

Claims 1-20 are allowed.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: The prior art record and references as cited fail to teach a method of determining a location of an inclusion in a tissue area comprising: 
creating, using a functional imaging technique, a map of physiological properties of the tissue area, wherein the tissue area is composed of the inclusion and background tissue; 
determining an inclusion profile based upon physiological properties of the inclusion, the physiological properties of the inclusion being distinct from physiological properties of 
dividing the map of physiological properties of the tissue area into regions; creating, for each region, a map of surrogate metrics wherein the surrogate metrics are derived from physiological properties of the tissue area calculated by applying a reconstruction using the inclusion profile as hypothesized known values of physiological properties of tissue within the region; determining the location of the inclusion based upon the maps of surrogate metrics.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-77822.  The examiner can normally be reached on Monday-Friday 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.